     Case 0:19-cv-62427-BSS Document 1-3 Entered on FLSD Docket 09/30/2019 Page 1 of 2

                                                     Exhibit A
                                               Statement of Claim
                                           Plaintiff Cassandra Fabien

Unpaid Overtime and Wages
                                                       Average Hourly      Equivalent        Total
                                 Weekly     Unpaid                                                         Total
                                                           Rate Paid        Overtime        Unpaid
      Period¹             Weeks¹  Hours     Travel                                                      Liquidated
                                                          Throughout         Hourly        Overtime
                                 Worked¹     Time¹                                                      Damages¹
                                                         Employment¹         Rate¹         Wages¹
 9/24/18   -   9/24/18     0.14     9          0       $          28.65   $      42.98   $         -    $       -
 9/17/18   -   9/23/18     1.00    60          0       $          28.65   $      42.98   $     286.50   $    286.50
 9/10/18   -   9/16/18     1.00    72          0       $          28.65   $      42.98   $     458.40   $    458.40
  9/3/18   -   9/9/18      1.00    72          0       $          28.65   $      42.98   $     458.40   $    458.40
 8/27/18   -   9/2/18      1.00    72          0       $          28.65   $      42.98   $     458.40   $    458.40
 8/20/18   -   8/26/18     1.00    72          0       $          28.65   $      42.98   $     458.40   $    458.40
 8/13/18   -   8/19/18     1.00    49          0       $          28.65   $      42.98   $     128.93   $    128.93
  8/6/18   -   8/12/18     1.00    36          0       $          28.65   $      42.98   $         -    $       -
 7/30/18   -   8/5/18      1.00    36          0       $          28.65   $      42.98   $         -    $       -
 7/23/18   -   7/29/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 7/16/18   -   7/22/18     1.00    28          0       $          28.65   $      42.98   $         -    $       -
  7/9/18   -   7/15/18     1.00    51          0       $          28.65   $      42.98   $     157.58   $    157.58
  7/2/18   -   7/8/18      1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 6/25/18   -   7/1/18      1.00    36          0       $          28.65   $      42.98   $         -    $       -
 6/18/18   -   6/24/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 6/11/18   -   6/17/18     1.00    61          0       $          28.65   $      42.98   $     300.83   $    300.83
  6/4/18   -   6/10/18     1.00   49.5        0.5      $          28.65   $      42.98   $     150.41   $    150.41
 5/28/18   -   6/3/18      1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 5/21/18   -   5/27/18     1.00    54          0       $          28.65   $      42.98   $     200.55   $    200.55
 5/14/18   -   5/20/18     1.00   49.5        0.5      $          28.65   $      42.98   $     150.41   $    150.41
  5/7/18   -   5/13/18     1.00   69.5        2.5      $          28.65   $      42.98   $     494.22   $    494.22
 4/30/18   -   5/6/18      1.00   69.5        2.5      $          28.65   $      42.98   $     494.22   $    494.22
 4/23/18   -   4/29/18     1.00    82          3       $          28.65   $      42.98   $     687.61   $    687.61
 4/16/18   -   4/22/18     1.00    68          2       $          28.65   $      42.98   $     458.40   $    458.40
  4/9/18   -   4/15/18     1.00    58          2       $          28.65   $      42.98   $     315.15   $    315.15
  4/2/18   -   4/8/18      1.00   57.5        1.5      $          28.65   $      42.98   $     293.66   $    293.66
 3/26/18   -   4/1/18      1.00   76.75        1       $          28.65   $      42.98   $     555.10   $    555.10
 3/19/18   -   3/25/18     1.00    60          0       $          28.65   $      42.98   $     286.50   $    286.50
 3/12/18   -   3/18/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
  3/5/18   -   3/11/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 2/26/18   -   3/4/18      1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 2/19/18   -   2/25/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 2/12/18   -   2/18/18     1.00    84          0       $          28.65   $      42.98   $     630.30   $    630.30
  2/5/18   -   2/11/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 1/29/18   -   2/4/18      1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
 1/22/18   -   1/28/18     1.00    45          0       $          28.65   $      42.98   $      71.63   $     71.63
 1/15/18   -   1/21/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
  1/8/18   -   1/14/18     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
  1/1/18   -   1/7/18      1.00    36          0       $          28.65   $      42.98   $         -    $       -
12/25/17   -   12/31/17    1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
12/18/17   -   12/24/17    1.00     0          0       $          28.65   $      42.98   $         -    $       -
12/11/17   -   12/17/17    1.00   48.5         0       $          28.65   $      42.98   $     121.76   $    121.76
 12/4/17   -   12/10/17    1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60
11/27/17   -   12/3/17     1.00    48          0       $          28.65   $      42.98   $     114.60   $    114.60

¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.

                                                                                                            Page 1 of 2
     Case 0:19-cv-62427-BSS Document 1-3 Entered on FLSD Docket 09/30/2019 Page 2 of 2

                                                     Exhibit A
                                               Statement of Claim
                                           Plaintiff Cassandra Fabien

Unpaid Overtime Wages (continued)
                                                       Average Hourly      Equivalent        Total
                                 Weekly     Unpaid                                                         Total
                                                           Rate Paid        Overtime        Unpaid
      Period¹             Weeks¹  Hours     Travel                                                      Liquidated
                                                          Throughout         Hourly        Overtime
                                 Worked¹     Time¹                                                      Damages¹
                                                         Employment¹         Rate¹         Wages¹
11/20/17   -   11/26/17    1.00     48        0        $          28.65   $      42.98   $     114.60   $    114.60
11/13/17   -   11/19/17    1.00     1         0        $          28.65   $      42.98   $         -    $       -
 11/6/17   -   11/12/17    1.00     42        0        $          28.65   $      42.98   $      28.65   $     28.65
10/30/17   -   11/5/17     1.00     0         0        $          28.65   $      42.98   $         -    $       -
10/23/17   -   10/29/17    1.00     0         0        $          28.65   $      42.98   $         -    $       -
10/16/17   -   10/22/17    1.00     0         0        $          28.65   $      42.98   $         -    $       -
 10/9/17   -   10/15/17    1.00     0         0        $          28.65   $      42.98   $         -    $       -
 10/2/17   -   10/8/17     1.00    48.5       0        $          28.65   $      42.98   $     121.76   $    121.76
 9/25/17   -   10/1/17     1.00     48        0        $          28.65   $      42.98   $     114.60   $    114.60
 9/18/17   -   9/24/17     1.00     48        0        $          28.65   $      42.98   $     114.60   $    114.60
 9/11/17   -   9/17/17     1.00     52        0        $          28.65   $      42.98   $     171.90   $    171.90
                                                                                         $ 10,002.51    $ 10,002.51

                                                                    Total Unpaid Overtime Wages¹ = $ 10,002.51
                                                                       Total Liquidated Damages¹ = $ 10,002.51
                                                                                           Total¹ = $ 20,005.02




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.

                                                                                                           Page 2 of 2
